                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Willie Harper,

                      Petitioner,    Case No. 14-cv-13699

v.                                   Judith E. Levy
                                     United States District Judge
Carmen Palmer,

                      Respondent.

________________________________/

  OPINION AND ORDER REOPENING THE CASE TO THE
  COURT’S ACTIVE DOCKET AND TRANSFERRING THE
MOTION FOR RELIEF FROM JUDGMENT [18] TO THE SIXTH
            CIRCUIT COURT OF APPEALS

     On June 29, 2017, the Court denied petitioner Willie Harper’s

amended pro se 28 U.S.C. § 2254 habeas corpus petition challenging his

conviction of three counts of assault with intent to murder, carrying a

concealed weapon, felon in possession of a firearm, and possession of a

firearm during the commission of a felony. (Dkt. 16.) The Court also

denied a certificate of appealability and leave to proceed on appeal in

forma pauperis. (Id.) Before the Court is petitioner’s pro se motion for
relief from judgment under Federal Rule of Civil Procedure 60(b). (Dkt.

18.)

       Rule 60(b) permits a court to “relieve a party . . . from a final

judgment, order, or proceedings” under limited circumstances. Fed. R.

Civ. Pro. 60(b). The Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) “did not expressly circumscribe the operation of Rule

60(b),” Gonzalez v. Crosby, 545 U.S. 524, 529 (2005), but its “operation”

in § 2254 proceedings must be consistent with AEDPA, Franklin v.

Jenkins, 839 F.3d 465, 476 (6th Cir. 2016) (quoting Gonzalez, 545 U.S. at

529). And under AEDPA, a district court does not have jurisdiction to

consider a petitioner’s “second or successive” habeas petition unless the

petitioner first obtains authorization from the Court of Appeals. 28

U.S.C. § 2244(b)(3)(A). A second or successive habeas application is one

that presents a claim already “presented in a prior application” or a new

claim, unless the petitioner meets one of three exceptions. § 2244(b)(1)–

(2). A Rule 60(b) motion filed in a § 2254 action may be a second or

successive habeas petition. Gonzalez, 545 U.S. at 530–32.

       A Rule 60(b) motion is a “second or successive” habeas application

if it puts forth “claims” with a “federal basis” that attack the merits of a


                                     2
state court conviction, Franklin, 839 F.3d at 473 (quoting Post v.

Bradshaw, 422 F.3d 419, 424 (6th Cir. 2005)), or “if it attacks the federal

court’s previous resolution of a claim on the merits,” Gonzalez, 545 U.S.

at 532 & n.4 (emphasis omitted). Cf. Franklin, 839 F.3d at 473 (quoting

Post, 422 F.3d at 424) (stating that procedural default, exhaustion, and

the statute of limitations bar are not determinations on the merits). In

other words, a petitioner may not use a Rule 60(b) motion to “amend to

try to raise new habeas claims [or] to supplement already litigated claims

with new evidence.” Moreland v. Robinson, 813 F.3d 315, 323 (6th Cir.

2016) (citing Gonzalez, 545 U.S. at 531–32).

     Petitioner requests relief on his sentencing claim based on

Robinson v. Woods, 901 F.3d 710 (6th Cir. 2018). (Dkt. 18 at 2.) There,

the Sixth Circuit granted habeas relief on a challenge to Michigan’s

sentencing guidelines, holding that the Supreme Court’s decision in

Alleyne v. United States, 570 U.S. 99 (2013), clearly established that

Michigan’s mandatory minimum sentencing scheme permitting “judge-

found facts to score mandatory sentencing guidelines that resulted in an

increase of petitioner’s minimum sentence violated petitioner’s Sixth

Amendment Rights.” Robinson, 901 F.3d at 716–18 (citing Alleyne, 570


                                    3
U.S. at 108). He also argues that Robinson creates debate among

reasonable jurists, requiring the Court to grant a certificate of

appealability. (Dkt. 18 at 3.) Petitioner’s motion advances claims that

were in his previous habeas petition, demonstrating it is a second or

successive habeas application.

     In his habeas petition, he claimed that the state judge erred in

departing above the sentencing guidelines range, specifically that the

state judge violated his Sixth Amendment right to a jury trial by relying

on facts that were not submitted to a jury to score the offense variables

and calculate a sentencing guidelines range. Petitioner relied upon

Alleyne, which held that any fact that increases the mandatory minimum

sentence for a crime is an element of the criminal offense that must be

proven beyond a reasonable doubt, 570 U.S. at 103, and People v.

Lockridge, which held that Michigan’s mandatory sentencing guidelines

scheme violates the Sixth Amendment based on Alleyne, 498 Mich. 358

(2005). The Court denied relief, holding that Alleyne did not apply and

Lockridge was not clearly established federal law. (Dkt. 18 at 34–36.)

Here, petitioner offers Robinson to attack the Court’s determination that

he was not entitled to habeas relief because Lockridge was not clearly


                                   4
established law. This attacks the Court’s earlier determination of his

petition on the merits. Therefore, the motion raises a claim previously

litigated and is a second or successive habeas application. Petitioner

must obtain an order of authorization from the Sixth Circuit before he

can file it in this Court. § 2244(b)(3)(A).

      Accordingly, the Clerk of the Court shall REOPEN the case to the

Court’s Active Docket and TRANSFER the Motion for Relief from

Judgment (Dkt. 18) to the Court of Appeals for the Sixth Circuit. 28

U.S.C. § 1631; see also Moreland, 813 F.3d at 325 (citing In Re Sims, 111

F.3d 45, 47 (6th Cir. 1997)).

      IT IS SO ORDERED.

Dated: March 14, 2019                     s/Judith E. Levy
     Ann Arbor, Michigan                  JUDITH E. LEVY
                                          United States District Judge

                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 14, 2019.

                                          s/Shawna Burns
                                          SHAWNA BURNS
                                          Case Manager




                                      5
